EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with NICHOLAS R HERREL on 3/1/2022.
The application has been amended as follows: 
Claim 11 is changed to be dependent on claim 9.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
As for claim 1, BAUM (US 20040071164 A1) discloses (abstract – [0051]) a system for monitoring usage of a functional facility (i.e. facility of computer network of computers and network stations – fig.5), comprising:
a wire-based detector mapping module [0051] for the mapping of LAN connections in the
functional facility with ports of a plurality of LAN network entities (i.e. mapping port physical location) of a communication network (i.e. fig.18); and
wherein the ports are mapped [0051] with the geographic locations of the respective LAN connections in the functional facility (fig.18).
DAHLGREN discloses (abstract – claim 1) a system for monitoring usage of a functional facility (i.e. facility of computer network of computers and network stations), comprising: 
a wire-based detector mapping module (c.17, ll.20-32) for the mapping of LAN connections in the functional facility with ports of a plurality of LAN network entities (i.e. mapping all network addresses to switch output ports) of a communication network (i.e. fig.1);
wherein the wire-based detector mapping module is configured to employ a caching procedure (c.12 ll.56-67 - i.e. central translation unit 26 uses RAM for storing mapping data along with cache) for mapping the ports with LAN connections (claim 1).
fails to show:
wherein the caching procedure comprises: 
determining when a client device with known and authorized identifier (ID) information is identified as having previously been connected to a given LAN network entity of the plurality of LAN network entities for mapping purposes; and 
when the client device was identified as having previously been connected to the given LAN network entity, querying only the ports of the given LAN network entity.
	These features, in combination with the other features of the claims, are not anticipated by, nor made obvious over, the prior art of record.
Claim 9 is allowed for similar reasons given the similarity in claim scope.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS E GARCIA whose telephone number is (571)270-1354. The examiner can normally be reached M-Th 9-6pm F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on (571)272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


CARLOS E. GARCIA
Primary Examiner
Art Unit 2683


/Carlos Garcia/Primary Examiner, Art Unit 2683                                                                                                                                                                                                        3/1/2022